Case 1:20-cv-02601-VM Document 73 Filed 10/26/20 Page 1 of 3
                                                                 Three Bryant Park
                                                                 1095 Avenue of the Americas
                                                                 New York, NY 10036-6797
                                                                 +1 212 698 3500 Main
                                                                 +1 212 698 3599 Fax
                                                                 www.dechert.com


                                                                 BENJAMIN E. ROSENBERG

                                                                 benjamin.rosenberg@dechert.com
                                                                 +1 212 698 3622 Direct
                                                                 +1 212 698 0495 Fax
October 26, 2020


BY ECF

Honorable Victor Marrero
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

        Re: El Omari v. Buchanan, et al., 1:20-cv-02601: Request for
            Pre-Motion Conference

Dear Judge Marrero:

I am writing on behalf of defendant Dechert LLP (“Dechert”) in response to two letters that Plaintiff
sent to this Court on October 22, 2020 (ECF 70 and 71). All Defendants who have appeared in this
case have informed Dechert that they join in this response.

ECF 70: Default Judgment as to the defamation claim against Intelligence Online

On October 16, 2020, Dechert submitted a letter request (ECF 68) (the “Letter”) for reconsideration
of this Court’s default judgment against Defendant Intelligence Online on the claim for defamation
asserted against it on the grounds (a) that the Court does not have subject matter jurisdiction over
the defamation claim, and (b) the Court should not grant a default judgment against one defendant
on a claim that names other defendants when the granting of a default judgment could lead to
inconsistent judgments at the end of the case. The Letter cited multiple recent opinions from this
Court recognizing the “general rule” that “when one of several defendants who is alleged to be
jointly liable defaults, judgment should not be entered against the defendant until the matter has
been adjudicated with regard to all defendants, or all defendants have defaulted.” Bleecker v. Zetian
Systems, Inc., No. 12 Civ. 2151 (DLC), 2013 WL 5951162, at *6 (S.D.N.Y. Nov. 1, 2013) (quoting
10A Fed. Prac. & Proc. Civ. § 2690 (3d ed.)). See also ECF 68 at 1-2 (citing additional authority).

Plaintiff does not identify a proper basis for subject matter jurisdiction, nor does he address any of
the authority that the Letter cited for the proposition that the granting of a default judgment as to
one defendant is disfavored when it could lead to conflicting judgments. Plaintiff cites to a single
case, International Controls Corp. v. Vesco, 535 F.2d 742, 747 n.4 (2d Cir. 1976), which predates
the authority cited by the Letter, and which purportedly supports the proposition that Frow v. De
La Vega, 82 U.S. 552 (1872) (cited in Letter at n.1), is no longer good law. But, as the cases that
Case 1:20-cv-02601-VM Document 73 Filed 10/26/20 Page 2 of 3

                                                                   Hon. Victor Marrero
                                                                   October 26, 2020
                                                                   Page 2




Dechert cited note, and as Vesco itself noted in the very footnote to which Plaintiff cites, the
Frow proscription on granting default judgment as to claims such as the defamation claim asserted
here in which “the liability of one defendant necessarily depends upon the liability of the others,”
still applies. See, e.g., Century Sur. Co. v. Whispers Inn Lounge, Inc., No. 13-civ-9049, 2014 WL
8392302, *1 (S.D.N.Y. Dec. 15, 2014) (“‘Following Frow, when a default is entered against one
defendant in a multi-defendant case, the preferred practice is for the court to withhold granting
default judgment until’ the action is decided on the merits as to ‘the remaining defendants.’”)
(quoting Diarama Trading Co. v. J. Walter Thompson U.S.A., Inc., No. 1-civ-2950, 2002 WL
31545845, *3 (S.D.N.Y. Nov. 13, 2002)); RSM Production Corp. v. Fridman, 643 F. Supp. 2d 382,
414-415 (S.D.N.Y. 2009) (“the Frow principle” applies “when it is necessary that the relief against
the defendants be consistent”). In Knowles-Carter v. Feyonce, Inc., No. 16-cv-2532, 2017 WL
11567528, *5 (S.D.N.Y. Sept. 23, 2017) this Court engaged in an extensive analysis of Frow and
Vesco and concluded that “courts in this Circuit and elsewhere have been near-uniform as to two
principles:” (1) “default judgment cannot be issued where the relief requested would prejudice
actively litigating defendants” and (2) “where Plaintiffs’ theory is at least joint and several liability
(if not true joint liability), a court should not enter final judgment as to damages until after the
conclusion of the merits-phase of the proceedings against the actively litigating defendants.”

Plaintiff does not even attempt to explain how this Court could enter a default judgment against
Intelligence Online without first concluding that (1) this Court has subject matter jurisdiction to do
so and (2) the Amended Complaint adequately pleads a claim for defamation per se, both of which
are issues that have been strongly contested by the non-defaulting Defendants. Dechert requests
only that it and the other non-defaulting Defendants be permitted to litigate these contested issues
before the Court rules in Plaintiff’s favor on either issue in a default judgment against a defaulting
party.

Plaintiff also provides no response to the alternative relief requested in the Letter that “this Court
stay enforcement of the Order and not hold any inquest until after this Court has resolved the
defamation per se claim with respect to the non-defaulting Defendants.” Letter at 3. Even where
Frow was held to be “inapplicable” in cases asserting only several (and not joint) liability, courts
recognize that they should not “resolve the motion for default judgment” when doing so would
involve “calculating damages twice: first in resolving the default judgment application and then, if
[another defendant] is found liable, at the completion of his case.” Lemache v. Tunnel Taxi
Management LLC, 354 F. Supp. 3d 149, 154 (E.D.N.Y. 2019). Doing so would be “inefficient”
and create an obvious risk of inconsistent rulings. Id. Due to Plaintiff’s lack of response, this
requested relief is uncontested and any inquest should be held only in connection with entry of a
final judgment in Plaintiff’s favor.
Case 1:20-cv-02601-VM Document 73 Filed 10/26/20 Page 3 of 3

                                                                 Hon. Victor Marrero
                                                                 October 26, 2020
                                                                 Page 3




ECF 71 – Purported Supplemental Authority

Plaintiff’s second letter to the Court attached as purported “supplemental” authority two complaints
filed by other litigants in other courts that include allegations regarding Dechert and some of the
other Defendants in this matter.

These two complaints are not supplemental authority at all. They are not legal authority, and it
would be error to consider any allegations in those complaints when considering the adequacy of
the Amended Complaint. See MYL Litigation Recovery I LLC v. Mylan N.V., No. 19-cv-1799, 2020
WL 1503673, *4, n. 2 (S.D.N.Y. Mar. 30, 2020) (refusing to consider “additional facts alleged in
a complaint . . . filed in another district court” as “supplemental authority” when addressing a
motion to dismiss). The two complaints also say absolutely nothing about the defamation per se
or the Computer Fraud and Abuse Act (“CFAA”) claims leveled against Dechert. The unverified
allegations—not facts—in those complaints say nothing about any publication by Intelligence
Online (Plaintiff’s defamation per se claim), nor about the Skype interviews that Plaintiff provided
to an unknown individual (Plaintiff’s CFAA claim).

This is the second time that Plaintiff has improperly submitted as “supplemental authority”
unverified factual allegations from another case that has no relevance to the specific claims asserted
here. See ECF 54. Plaintiff is plainly attempting to focus the Court’s attention away from the
merits of his claims, or lack thereof.

For the reasons set forth above and in ECF 47 and ECF 68, Dechert respectfully requests that this
Court reconsider the entry of a default judgment against Intelligence Online, and either schedule a
pre-Motion conference to discuss these requests or, in the alternative, grant leave for Dechert to
file the contemplated motions.


Respectfully,

/s/ Benjamin E. Rosenberg

Benjamin E. Rosenberg

cc (by ECF) all counsel of record
